The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                 May 27, 2021

                                2021COA74

No. 20CA0021, Froid v Zacheis — Attorneys and Clients —
Malpractice — Economic Damages; Family Law — Grandparents
— Visitation Rights

     Distinguishing McGee v. Hyatt Legal Services, Inc., 813 P.2d

754 (Colo. App. 1990), the division holds that economic damages

are available in legal malpractice lawsuits involving grandparent

visitation rights.
COLORADO COURT OF APPEALS                                          2021COA74


Court of Appeals No. 20CA0021
Weld County District Court No. 19CV30511
Honorable Todd Taylor, Judge


Cheryl Froid and Brian Froid,

Plaintiffs-Appellants,

v.

Kristin Zacheis and Houtchens Greenfield Sedlak & Zacheis, LLC

Defendants-Appellees.


            JUDGMENT AFFIRMED IN PART, REVERSED IN PART,
                AND CASE REMANDED WITH DIRECTIONS

                                 Division VII
                          Opinion by JUDGE GROVE
                          Fox and Harris, JJ., concur

                           Announced May 27, 2021


The Viorst Law Offices, P.C., Anthony Viorst, Denver, Colorado, for Plaintiffs-
Appellants

Gordon & Rees LLP, John M. Palmeri, John R. Mann, Margaret Boehmer,
Denver, Colorado, for Defendants-Appellees
¶1    Plaintiffs, Cheryl and Brian Froid, appeal the dismissal of their

 complaint alleging legal malpractice against their former attorney,

 Kristin Zacheis, and her law firm, Houtchens, Greenfield, Sedlak &

 Zacheis LLC (collectively, Zacheis). We affirm in part, reverse in

 part, and remand the case for further proceedings.

                           I.   Background

¶2    We draw the following facts from the Froids’ amended

 complaint (the complaint).

¶3    This case stems from a tragic automobile crash that killed

 Jared and Genevieve Sommervold and orphaned their two-year-old

 daughter (the child). The Froids are the child’s maternal

 grandparents. Their daughter, Kathryn Arnold, is the child’s aunt.

¶4    The Froids cared for the child immediately after the crash; a

 short time later, Cheryl Froid and the child’s paternal grandmother

 were named co-guardians on a temporary basis.

¶5    The Froids then engaged Zacheis to represent both them and

 the child’s aunt and her husband (the Arnolds). Zacheis filed a

 petition for allocation of parental responsibilities (APR), naming the

 Arnolds as petitioners and Cheryl Froid and the child’s paternal

 grandmother (who were still temporary co-guardians) as


                                    1
 respondents. Shortly thereafter, Zacheis moved to intervene on

 behalf of Brian Froid,1 and then, on behalf of all of her clients, filed

 motions intended to modify the temporary co-guardianship and

 place the child in the Froids’ primary care and custody.

¶6    Additional motions followed, but before a major legal battle

 erupted over custody of the child, the parties decided to mediate

 with the goal of agreeing on a permanent parenting plan. At the

 mediation, Zacheis continued to represent both the Froids and the

 Arnolds. The paternal grandmother had her own counsel, as did

 other members of the paternal side of the family.

¶7    In their amended complaint, the Froids alleged that their

 “main goal all through the litigation and mediation, which they

 expressed to Ms. Zacheis on multiple occasions, was to be able to

 spend the most time with [the child].” They were thus concerned

 that the draft agreement created during the mediation did not

 expressly provide them with visitation rights — an accommodation

 that was included for the paternal grandmother, and that they




 1The complaint does not state whether Brian Froid intervened as a
 petitioner or respondent.

                                     2
 alleged would have likely been granted them had Zacheis insisted

 on it. However, when they raised the issue with Zacheis, she

 “incorrectly told the Froids that they did not need their visitation

 rights expressly stated because they could go see [the child]

 anytime she was with [the Arnolds].”

¶8    Zacheis’s prediction, the complaint alleged, turned out to be

 inaccurate. At some point after the permanent parenting plan was

 finalized and approved by the district court, the Arnolds cut the

 Froids off from the child completely. With no visitation rights

 reserved in the permanent parenting plan, the Froids had to hire a

 new attorney to seek grandparent visitation rights. Had Zacheis

 accurately advised them, the Froids alleged, they would not have

 incurred these additional legal fees.

¶9    The Froids sued Zacheis and her law firm and, in their

 amended complaint, alleged a single count of legal malpractice.

 Although not clearly differentiated in the complaint, that count was

 based on two distinct theories: negligence and breach of fiduciary

 duty. The negligence theory was straightforward, asserting that

 Zacheis fell below the standard of care “by failing to consider the

 possibility that the family would have a falling out, and that


                                    3
  therefore the visitation interests of the Froids needed to be

  expressly protected in the Permanent Parenting Plan.” The

  fiduciary duty theory was based on Zacheis’s representation of both

  the Froids and the Arnolds. The complaint averred that Zacheis

  breached her duty of undivided loyalty when she agreed to

  represent both families despite the fact “that these parties had

  conflicting interests,” and that this conflict came to a head when

  Zacheis “protected the interests of the Arnolds at the expense of the

  Froids’ interests . . . .”2

¶ 10    If Zacheis had insisted on incorporating their express

  visitation rights into the plan, the Froids alleged, the “other parties

  to that Plan likely would have agreed to those express visitation

  rights.” And likewise, the Froids claimed, if express visitation rights

  had been incorporated into the draft plan that was presented to the



  2 Because the Froids do not assert on appeal that the district court
  should have differentiated between the negligence and fiduciary
  theories when considering the motion to dismiss, we consider only
  their general claim for legal malpractice without distinguishing
  between the two theories. In any event, we note that when a legal
  malpractice claim and a breach of fiduciary duty claim arise from
  the same material facts, the breach of fiduciary duty claim will
  ordinarily be dismissed as duplicative. See Aller v. Law Off. of
  Carole C. Schriefer, P.C., 140 P.3d 23, 27 (Colo. App. 2005).

                                     4
  court, “the trial court would likely have adopted” the plan as

  written.

¶ 11   The Froids demanded both economic and noneconomic

  damages. The alleged economic damages included (1) the fees that

  they paid Zacheis “throughout the custody proceedings”; (2) the fees

  paid for the mediation, during which Zacheis “had a conflict of

  interest” and negligently represented them; and (3) the fees that the

  Froids “paid to successor counsel in order to secure grandparent

  visitation rights,” which could have been secured at the mediation

  absent Zacheis’s alleged malpractice. The Froids’ alleged

  noneconomic losses were those “associated with the complete loss

  of contact with their beloved granddaughter.”

¶ 12   Zacheis filed a motion to dismiss. Relying primarily on McGee

  v. Hyatt Legal Services, Inc., 813 P.2d 754 (Colo. App. 1990), she

  argued that “[i]ssues of custody are best determined by the

  domestic court in accordance with the best interests of the child,”

  and that, as a result, “[noneconomic] damages arising from

  custodial orders are not compensable and attorney fees related to

  such orders are not recoverable.”




                                      5
¶ 13   In their response, the Froids asserted that McGee was wrongly

  decided insofar as it held that noneconomic damages could not be

  recovered in child custody cases. And, as for economic damages,

  the Froids maintained that McGee did not impose a general bar on

  legal malpractice claims arising from custodial orders. Thus, the

  Froids argued, even if they could not recover damages for loss of

  grandparental consortium with the child, their claims for economic

  damages — including recovery of fees paid to Zacheis and successor

  counsel — remained viable.

¶ 14   The district court granted the motion to dismiss. Concerning

  the Froids’ claim for noneconomic damages, the court agreed with

  Zacheis that McGee controls. “[U]nder McGee,” the court concluded,

  “the damages the Froids seek are unrecoverable.” Notably,

  however, the court expressly declined to consider whether McGee

  also bars the Froids’ claim for economic damages. Instead, the

  court concluded that the complaint did not plausibly link Zacheis’s

  alleged malpractice to the economic damages that the Froids

  asserted. As the court put it, the Froids’

            failure to allege facts from which it can be
            reasonably inferred that they would have
            successfully obtained visitation rights but for


                                    6
             the conflict of interest that they allege Zacheis
             labored under, or but for her failure to predict
             the falling out with their daughter and son-in-
             law, is fatal to the Froids’ malpractice claim.

¶ 15   The Froids then filed a motion under C.R.C.P. 59, arguing that

  the district court had overlooked the causation allegations laid out

  in the complaint. After the court denied the motion for reasons that

  we will discuss in further detail below, the Froids filed this appeal.

                         II.   Standard of Review

¶ 16   We review de novo a district court’s ruling on a C.R.C.P.

  12(b)(5) motion to dismiss for failure to state a claim. Bewley v.

  Semler, 2018 CO 79, ¶ 14.

¶ 17   A claim may be dismissed under C.R.C.P. 12(b)(5) if the

  substantive law does not support it, W. Innovations, Inc. v. Sonitrol

  Corp., 187 P.3d 1155, 1158 (Colo. App. 2008), or if the plaintiffs’

  factual allegations do not, as a matter of law, support a claim for

  relief, Denver Post Corp. v. Ritter, 255 P.3d 1083, 1088 (Colo. 2011).

¶ 18   In resolving a motion to dismiss, a court may consider only the

  facts alleged in the complaint, documents attached to or referenced

  in the complaint, and matters of which the court may take judicial

  notice, such as public records. Peña v. Am. Fam. Mut. Ins. Co.,



                                     7
  2018 COA 56, ¶ 14. We accept all factual allegations in the

  complaint and attachments as true, viewing them in a light most

  favorable to plaintiff. See Bewley, ¶ 14.

                              III.   Analysis

¶ 19   The Froids contend that the district court erred by dismissing

  their claims for noneconomic and economic damages. We affirm

  the dismissal of their claim for noneconomic damages, but we

  disagree with the district court’s conclusion that they failed to state

  a plausible claim for relief for economic damages. We therefore

  reverse the district court’s order dismissing the Froids’ claim for

  economic damages and remand the case for resolution of that issue.

                      A.    Noneconomic Damages

¶ 20   The Froids contend that we should decline to follow McGee

  and hold that they are entitled to recover noneconomic damages

  either because McGee is distinguishable or, in the alternative, is no

  longer on sound legal footing. We are not persuaded on either

  score. McGee applies to the facts here, is well reasoned, and is

  consistent with subsequent supreme court precedent. We therefore

  follow it and hold that the Froids cannot recover noneconomic

  damages.


                                     8
                            1.    Preservation

¶ 21   At the threshold, we conclude that the Froids preserved their

  challenge to McGee. In response to the motion to dismiss, they

  appropriately acknowledged that the decision was binding but

  argued that it was both wrongly decided and distinguishable.

  Although the district court followed McGee, the Froids’ arguments

  were sufficient to preserve the issue for our review. See Berra v.

  Springer & Steinberg, P.C., 251 P.3d 567, 570 (Colo. App. 2010).

                             2.    Discussion

¶ 22   In McGee, the plaintiff (McGee) sued her attorney for

  malpractice stemming from a custody dispute that arose during a

  divorce. As relevant here, McGee alleged that, “because of her

  attorneys’ negligence, there was a wrongful interference in her

  parental relationship with her child . . . for which she was entitled

  to compensatory damages.” McGee, 813 P.2d at 758. A jury agreed

  and awarded her $76,000 in damages. Id. at 757. On appeal,

  however, the division rejected McGee’s claim for noneconomic

  damages as a matter of law for two reasons: (1) the difficulty in

  quantifying “the intangible character of the loss and . . . in

  measuring damages to offset it,” id. at 758; and (2) concerns that


                                     9
  permitting a claim for noneconomic damages in this context “would

  circumvent and undermine the statutory scheme which vests in the

  domestic relations court the authority to regulate and supervise the

  custody of minor children whose parents are involved in dissolution

  proceedings.” Id. (citing In re Marriage of Segel, 224 Cal. Rptr. 591

  (Ct. App. 1986)).

¶ 23   McGee’s holding is consistent with Colorado’s general rejection

  of noneconomic damages in legal malpractice actions based on

  negligence. See 7 John W. Grund, J. Kent Miller & David S.

  Werber, Colorado Practice Series: Personal Injury Torts And

  Insurance § 22:20, Westlaw (3d ed. database updated Dec. 2020)

  (“Damages recoverable in a legal-malpractice action are generally

  limited to actual damages.”); see also Aller v. Law Off. of Carole C.

  Schriefer, P.C., 140 P.3d 23, 26 (Colo. App. 2005) (“Generally,

  damages for noneconomic losses from negligence are not

  recoverable unless the person claiming them is subjected to an

  unreasonable risk of bodily harm.”). Like the majority of states,

  Colorado follows the rule “that damages for emotional injuries are

  not recoverable if they are a consequence of other damages caused

  by the attorney’s negligence or a fiduciary breach that was not an


                                    10
  intentional tort.” 3 Ronald E. Mallen, Legal Malpractice § 21:19,

  Westlaw (2021 ed. database updated Jan. 2021).

¶ 24   The division’s reasoning in McGee, and particularly its

  reluctance to put a price tag on custody issues, also accords with

  our supreme court’s refusal to recognize claims of filial and parental

  consortium in Elgin v. Bartlett, 994 P.2d 411 (Colo. 1999), and Lee

  v. Colorado Department of Health, 718 P.2d 221 (Colo. 1986). While

  both cases are distinguishable on their facts from the situation

  here, their reasoning mirrors the McGee division’s concerns about

  the difficulty in quantifying the damages arising from the loss of

  custody caused by an attorney’s malpractice. In Elgin, for example,

  the court explained that it had declined to recognize a child’s claim

  for filial or parental consortium because of “concern[s] about the

  efficacy of monetary compensation as a substitute for

  companionship, the intangible character of the loss, the difficulty of

  measuring damages to offset the loss, and the risk of overlapping

  and multiple awards for the different interests of those affected by

  the injury.” 994 P.2d at 418.

¶ 25   The Froids contend that McGee does not apply because, by

  noting that “some jurisdictions have permitted a claim for the total


                                    11
  loss of custody,” the division seemingly left the door open for a

  claim like the one that they assert. 813 P.2d at 758-59 (citing

  Talbot v. Schroeder, 475 P.2d 520 (Ariz. Ct. App. 1970), and McEvoy

  v. Helikson, 562 P.2d 540 (Or. 1977)). But we do not read McGee as

  suggesting that a parent’s eligibility for noneconomic damages in a

  legal malpractice case depends on the amount of custody that the

  parent receives. To the contrary, McGee distinguished McEvoy and

  Talbot by focusing on the attorneys’ egregious conduct (fraud in

  Talbot and failure to comply with court orders in McEvoy) in those

  cases.

¶ 26   Alternatively, the Froids urge us to abandon McGee in light of

  what one law student wrote — in 1990 — about “an emerging

  trend . . . that allows a client to recover for emotional distress” in

  legal malpractice cases. Joseph J. Kelleher, Note, An Attorney’s

  Liability for the Negligent Infliction of Emotional Distress, 58

  Fordham L. Rev. 1309, 1319 (1990). But they cite only a

  smattering of decisions following any such trend in the intervening

  thirty-one years. None of these rulings is from Colorado, none

  endorses a grandparent’s (as opposed to a parent’s) claim for

  noneconomic damages for legal malpractice, and none undermines


                                      12
  the weighty public policy concerns animating McGee’s holding.

  Accordingly, we conclude that the district court appropriately

  dismissed the Froids’ claims for noneconomic damages.

                         B.    Economic Damages

¶ 27   The Froids also contend that the district court erroneously

  dismissed their claim for economic damages after concluding that

  they did not adequately plead causation or damages. We agree.

                              1.   Background

¶ 28   In her motion to dismiss, Zacheis argued that McGee was

  dispositive of all of the Froids’ claims, including those for economic

  damages. The district court declined to address this argument, and

  instead dismissed the Froids’ economic damages claim for failure to

  plausibly plead that their economic damages were caused by

  Zacheis’s alleged malpractice. The Froids argued in their C.R.C.P.

  59 motion that they had, in fact, pleaded causation, but the district

  court disagreed. In its order declining to reinstate the case, the

  district court stated that, “[e]xcept as to the fees paid to successor

  counsel to obtain grandparent visitation rights, the economic

  damages [that the Froids] seek to recover were not caused by any

  alleged malpractice,” and that, “because the complaint alleges that


                                     13
  the plaintiffs are ‘in the process’ of obtaining grandparent visitation

  rights, their allegations as to damages and causation are

  speculative.”

                        2.    Plausibility Standard

¶ 29   “To survive summary dismissal for failure to state a claim

  under [C.R.C.P.] 12(b)(5), a party must plead sufficient facts

  that . . . suggest plausible grounds to support a claim for relief.”

  Patterson v. James, 2018 COA 173, ¶ 23 (citing Warne v. Hall, 2016

  CO 50, ¶ 24). “[W]e view the factual allegations in the complaint as

  true and in the light most favorable to the plaintiff . . . .” Peña,

  ¶ 15. But “the tenet that a court must accept as true all of the

  allegations contained in a complaint is inapplicable to legal

  conclusions.” Warne, ¶ 9 (quoting Ashcroft v. Iqbal, 556 U.S. 662,

  678 (2009)). And “[t]he plausibility standard emphasizes that facts

  pleaded as legal conclusions (i.e., conclusory statements) are not

  entitled to the assumption that they are true.” Scott v. Scott, 2018

  COA 25, ¶ 19 (citing Warne, ¶¶ 9, 27).

               3.    Elements of a Legal Malpractice Claim

¶ 30   To prevail on a legal malpractice claim, a plaintiff must

  establish that (1) an attorney owed the plaintiff a duty of care;


                                     14
  (2) the attorney breached that duty of care; (3) the breach

  proximately caused an injury to the plaintiff; and (4) damages

  resulted. Gibbons v. Ludlow, 2013 CO 49, ¶ 12; Boulders at

  Escalante LLC v. Otten Johnson Robinson Neff & Ragonetti PC, 2015

  COA 85, ¶ 27. We address only the third and fourth of these

  elements because the relevant orders concluded both that the

  Froids failed to adequately allege that Zacheis’s alleged malpractice

  was the proximate cause of their injuries and that those injuries

  were in any event speculative.

                             a.    Causation

¶ 31   Establishing whether an attorney’s negligence caused a

  plaintiff’s injury requires two distinct determinations: (1) whether

  the attorney’s negligence was the actual cause (cause in fact) of the

  plaintiff’s injury; and (2) whether the attorney’s negligence was the

  proximate cause (legal cause) of the plaintiff’s injury. Boulders at

  Escalante, ¶ 31.

¶ 32   The test for causation in fact is the “but for” test — whether,

  but for the attorney’s alleged negligence, the harm would not have

  occurred. Id. at ¶ 32 (quoting Reigel v. SavaSeniorCare L.L.C., 292

  P.3d 977, 985-86 (Colo. App. 2011)).


                                    15
¶ 33   In the legal malpractice context, several Colorado appellate

  decisions have held that to prove causation in fact, the plaintiff

  must prove a “case within a case.” That is, the plaintiff must show

  that the case underlying the malpractice action would have

  succeeded but for the attorney’s negligence. Id. at ¶ 33 (collecting

  cases). But when the plaintiff’s claimed injury does not depend on

  the merits of the underlying case, the plaintiff need not prove a

  “case within a case.” Id. at ¶ 49. In this circumstance, the plaintiff

  must prove that the attorney’s negligence “caused him or her to

  suffer some financial loss or harm by applying the generally

  applicable test for cause in fact in negligence actions: that the

  plaintiff would not have suffered the harm but for the attorney’s

  negligence.” Id.

¶ 34   The test for proximate cause is whether “a reasonably careful

  person, under the same or similar circumstances, would have

  anticipated that injury to a person in the plaintiff’s situation might

  result from the defendant’s conduct.” Id. at ¶ 51 (quoting

  Vanderbeek v. Vernon Corp., 50 P.3d 866, 872 (Colo. 2002)).

¶ 35   In its order granting Zacheis’s motion to dismiss, the district

  court concluded that the Froids had failed to adequately plead


                                    16
  causation because they “ma[d]e no allegation . . . that (1) the other

  parties in the APR case would have agreed to them being granted

  visitation rights, (2) that the APR court would have consented to

  these visitation rights, or (3) that the APR court would have granted

  visitation rights to the Froids over the other parties’ objection.”

  Without these allegations, the court concluded, the Froids could not

  show that they would have successfully obtained visitation rights

  “but for” Zacheis’s alleged malpractice.

¶ 36   We conclude, however, that the Froids’ complaint included

  enough factual averments to nudge the question of causation

  “across the line from conceivable to plausible.” Bell Atl. Corp. v.

  Twombly, 550 U.S. 544, 570 (2007). The crux of their complaint

  was that, if it had been proposed at the mediation conference, the

  other parties and the court would have “likely” agreed to the

  inclusion of a provision guaranteeing their visitation rights. Had

  these allegations been presented on their own, without factual

  support, they would have been conclusory and thus subject to

  dismissal. But they were buttressed by ample factual allegations,

  including that

           “the Froids played an important role in [the child’s] life”;


                                     17
           after the accident, “[t]he Froids . . . became [the child’s]

             de facto primary caretakers”;

           the Froids had previously been granted “primary

             temporary decision-making authority for [the child],” and

             “[the child] . . . stay[ed] with the Froids most of the time”;

           the parenting plan that was ultimately approved by the

             court “expressly stated the visitation rights of [the

             child’s]” paternal grandmother; and

           Zacheis “incorrectly told the Froids that they did not need

             their visitation rights expressly protected because they

             had a good relationship with the Arnolds.”

¶ 37   Crediting these allegations, as we must at this stage of the

  proceedings, we conclude that they provide enough of a factual

  foundation to make plausible the Froids’ claim that, had Zacheis

  provided adequate representation, the permanent parenting plan

  that came out of the mediation would have protected their visitation

  rights. Specifically, given the Froids’ close relationship with the

  child and the parties’ amenability to expressly protecting the

  visitation rights of the paternal grandmother, it is entirely plausible

  that, had Zacheis insisted on it, the parties would have also agreed

                                     18
  to expressly protect the Froids’ visitation rights. For the same

  reasons, it is also entirely plausible that, had the parties presented

  the court with a fully executed and agreed-to permanent parenting

  plan that expressly provided the Froids with visitation rights, the

  court would have approved it without further question. In fact, that

  is precisely what the court did with the parenting plan that the

  parties submitted — it signed an order approving that plan on the

  same day that the parties executed it, without holding a hearing.

¶ 38   Nor is our conclusion that the complaint plausibly alleged

  causation undermined by the fact that, rather than making a more

  definitive statement, the Froids alleged that different actions by

  Zacheis would have “likely” changed the outcome. Elsewhere in the

  complaint, the Froids asserted that they lost visitation rights to the

  child “[a]s a direct and proximate result of the negligent conduct of

  Ms. Zacheis.” And, in any event, as the Froids point out, their

  choice of words corresponds with the burden of proof —

  preponderance of the evidence — that they would need to satisfy to

  prove their “case within a case” at trial.




                                     19
                              b.   Damages

¶ 39   To prevail on a legal malpractice claim, a plaintiff must prove

  that he or she suffered damages because of an attorney’s

  negligence. Boulders at Escalante, ¶ 55. Damages must be proven

  with “reasonable certainty.” Id. “[R]easonable certainty” does not

  mean “mathematical certainty,” but the plaintiff “must prove the

  fact of damage and provide evidence sufficient to allow a reasonable

  estimate of the loss sustained.” Id. (quoting Hoff & Leigh, Inc. v.

  Byler, 62 P.3d 1077, 1079 (Colo. App. 2002)).

¶ 40   The Froids demanded relief for three different categories of

  damages in their complaint: (1) the fees that they paid to Zacheis

  throughout the custody proceedings;3 (2) the fees paid to successor

  counsel to pursue grandparent visitation rights that they maintain

  should have been secured at the mediation; and (3) noneconomic

  damages. Because we have already concluded that the district



  3 The Froids’ complaint listed a putative fourth category of damages:
  “the fees paid for representing the Froids at the . . . mediation,
  when [Zacheis] had a conflict of interest, and also negligently failed
  to consider the possibility of a family rift in the future.” These
  damages, however, are a mere subset of the Froids’ general demand
  for a refund of the fees that they paid Zacheis “throughout the
  custody proceedings.”

                                    20
  court correctly rejected the Froids’ claim for noneconomic damages

  as a matter of law, we only consider their economic damages

  claims.

¶ 41   Because it had already concluded that the Froids had not

  adequately alleged causation, the district court did not address

  damages in its original dismissal order. In its order denying the

  Froids’ C.R.C.P. 59 motion, however, the court ruled that the Froids

  were not entitled to recover the fees that they had paid to Zacheis

  because “the economic damages they seek to recover were not

  caused by any alleged malpractice.” As for the fees that the Froids

  allegedly paid to successor counsel, the court ruled that “their

  allegations as to damages and causation [were] speculative” unless

  and until the Froids succeeded in their efforts to secure

  grandparent visitation rights.

¶ 42   With respect to the Froids’ demand for an award of fees

  already paid, Zacheis argues that the district court’s ruling accords

  with the holding in McGee, in which the division rejected the

  plaintiff’s claim for economic damages because there was “no

  evidence that any attorney fees incurred by Ms. McGee in the

  preparation for final orders would not have had to have been


                                    21
  incurred in any event.” 813 P.2d at 759. It is true that, irrespective

  of whether there was any malpractice during the early stages of the

  case, McGee needed representation for final orders. The division

  rejected her claim for economic damages arising from that

  representation because McGee did not show that her previous

  attorney’s negligence made that phase of the case any more

  expensive than it otherwise would have been.

¶ 43   This case is on a different footing because the Froids are

  seeking an award of fees that they paid to Zacheis rather than

  asking to be compensated for having to hire a new attorney to

  represent them in proceedings that would have occurred

  irrespective of the quality of their prior representation. Accordingly,

  we do not read McGee as addressing, much less resolving, whether

  plaintiffs in the Froids’ position may seek damages for the fees paid

  to the attorney they accuse of malpractice. But that is one form of

  relief that the Froids demand, and it is a remedy recognized under

  Colorado law. See, e.g., Parks v. Edward Dale Parrish, LLC, 2019

  COA 19, ¶ 16 (“One regular and legitimate function of a malpractice

  action is to contest attorney fees claimed by the attorney alleged to

  have committed malpractice.”); Roberts v. Holland & Hart, 857 P.2d


                                    22
  492, 498-99 (Colo. App. 1993).4 Notably, Zacheis does not appear

  to argue otherwise in her answer brief, but instead turns back to

  the question of causation, asserting that “Plaintiffs’ argument that

  they are entitled to a refund of their fees . . . simply ignores the

  element of causation that must nevertheless exist before a client

  can seek a refund of fees.” Because we have already concluded that

  the Froids adequately alleged that malpractice by Zacheis harmed

  their interests, we need not address this argument further.

¶ 44   As for the Froids’ demand for fees they paid to successor

  counsel, we disagree that any claimed damages are speculative.

  Whether the Froids adequately alleged damage due to Zacheis’s

  alleged malpractice does not turn on the actual success of any

  subsequent efforts to gain grandparent visitation rights.5 To the



  4 Assuming the Froids are able to prove the other elements of their
  legal malpractice claim, they would not be eligible to recover all of
  the fees that they paid to Zacheis, but instead only those that they
  paid for “services that were performed incompetently.” Roberts v.
  Holland & Hart, 857 P.2d 492, 498 (Colo. App. 1993).
  5 In addition, the Froids’ engagement of successor counsel is

  distinguishable from the situation in McGee v. Hyatt Legal Services,
  Inc., 813 P.2d 754 (Colo. App. 1990). In McGee, the division held
  that the plaintiff could not seek reimbursement for fees associated
  with the permanent orders hearing because those fees would have
  been incurred regardless of the earlier attorney’s malpractice. Here,

                                     23
  contrary, all that the Froids needed to do to survive a motion to

  dismiss was plausibly allege that Zacheis’s alleged malpractice

  caused them to have to hire successor counsel in the first place.

  Because that is exactly what the complaint asserted, it stated a

  claim upon which relief could be granted and should not have been

  dismissed under C.R.C.P. 12(b)(5).

                             IV.   Conclusion

¶ 45   We affirm the district court’s judgment to the extent that it

  dismissed the Froids’ claim for noneconomic damages. We reverse

  the court’s dismissal of the Froids’ claims for economic damages

  and remand the case for resolution of those claims.

       JUDGE FOX and JUDGE HARRIS concur.




  because the Froids hired successor counsel to initiate new
  proceedings that were not an inevitable part of the custody dispute,
  the fees that they paid to that attorney “would not have had to have
  been incurred in any event.” Id. at 759.

                                   24